IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00146-CR
No. 10-06-00147-CR
 
Daniel Lee Schinzing,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the County Court at Law No.
1
Johnson County, Texas
Trial Court Nos. T200501478 and
T200501479
 

concurring Opinion





 
            By this Court’s majority opinion we do
not answer this pro se appellant’s issue:  Whether the use of a complaint to
purportedly invoke the jurisdiction of a municipal court is foreclosed under
the Texas Constitution which provides only for indictments and informations. 
The Texas Constitution, however, does not make indictments and informations the
exclusive means to invoke a court’s jurisdiction in a criminal case.  The Texas
Constitution authorizes the creation of other courts and to “prescribe the
jurisdiction and organization thereof.”  Tex.
Const. art. V, § 16.  Under this additional provision, the Constitution
authorized the creation of other courts and provided the legislature could also
set their jurisdiction and how they would be organized within the other
courts.  Unless otherwise expressly excluded, this would necessarily include an
implied authorization for the legislature to specify how that court’s
jurisdiction was invoked and how its decisions would be reviewed.  So the
answer to the issue presented is that article V, section 12 (b) of the Texas
Constitution does not foreclose the legislature from utilizing other means to
invoke statutorily-created court’s criminal jurisdiction, and the manner in
which those courts are organized for the review of their decisions.  The
legislature has done so as more fully described in the Court’s opinion.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Concurring
opinion delivered and filed August 8, 2007
Publish

                                                                   PER
CURIAM
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Motion
granted in part, denied in part
Motion
to Extend the Time to File Appellant’s Brief granted
Order
issued and filed January 11, 2006
Do
not publish